Citation Nr: 0722437	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder.  

3.  Entitlement to service connection for bilateral flat 
feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to July 1995 
with prior service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, denied service 
connection for headaches, diabetes mellitus, hepatitis B, 
flat feet, a respiratory condition, a mental disorder 
(claimed as bipolar disorder), and right foot arthritis.  

The veteran expressed disagreement with the above denials.  A 
July 2004 rating decision subsequently granted service 
connection for right ankle arthritis.  The veteran was issued 
a statement of the case (SOC) regarding the remaining issues 
in July 2004.  However, in his September 2004 Form 9 
(substantive appeal), he indicated that he had read the SOC 
and was only appealing the denials of service connection for 
PTSD, bipolar disorder, and flat feet.  Those were the only 
issues certified as being on appeal.

Therefore, the claims for service connection for headaches, 
diabetes mellitus, hepatitis B, and a respiratory condition, 
are not in appellate status.  38 C.F.R. § 20.200 (2006) 
(appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a substantive 
appeal).  

In his September 2004 Form 9, the veteran also requested a 
hearing before a Veterans Law Judge in Washington, D.C.  The 
record reflects that the veteran failed to report for a 
hearing scheduled in June 2007.  The April 2007 letter 
providing notice of the hearing was returned with a notation 
that the veteran was no longer at that address.  This letter 
was mailed to the most recent address of record, which the 
veteran submitted in May 2005.  The veteran has a duty to 
keep VA apprised of his address.  Jones (Raymond) v. West, 12 
Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (describing duty of veteran to keep VA apprised of his 
whereabouts).  The hearing request is deemed to have been 
withdrawn.  38 C.F.R. § 20.702(d) (2006).

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland, RO, which has certified the case for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The RO sent the veteran letter in December 2001 acknowledging 
that he had filed a claim for compensation for PTSD and a 
bipolar mental condition.  This letter provided notice 
regarding the evidence VA would obtain regarding these 
claims, such as VA treatment records and service records, 
however, the letter did not provide notice on the information 
and evidence required to substantiate the claims.  

While a January 2002 VCAA letter informed the veteran of the 
information and evidence required to grant service connection 
for PTSD, advised him of the types of evidence he was 
responsible for obtaining and of the types of evidence VA 
would undertake to obtain, and informed him where and when to 
send evidence in support of his claim, this letter made no 
mention of the veteran's claims for service connection for 
bipolar disorder or flat feet.  

Because the January 2002 VCAA letter did not list the issues 
of entitlement to service connection for bipolar disorder and 
flat feet, it did not serve to provide VCAA notice regarding 
those issues.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, the Board finds that remand is 
required so that the notice deficiency can be remedied prior 
to appellate review.  

Further, during the course of this appeal, VA amended the 
regulation concerning the establishment of service connection 
for PTSD with regard to claims based on personal assault in 
service, effective March 7, 2002.  67 Fed. Reg. 10,330 (March 
7, 2002) (codified at 38 C.F.R. § 3.304(f)(3)).  The amended 
regulation states, in pertinent part:  

VA will not deny a PTSD claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.   
38 C.F.R. § 3.304(f)(3).  

One of the veteran's reported stressors is being hit on the 
head by his drill instructor.  The provisions of 38 C.F.R. 
§ 3.304(f)(3) were included in the statement of the case, but 
the veteran has not otherwise received the required notice 
regarding this allegation of personal assault.  Because the 
appeal is being remanded for other reasons, including the 
need for additional notice, there is an opportunity to 
provide specific notice required under 38 C.F.R. 
§ 3.304(f)(3).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The veteran's service personnel records associated with the 
claims file reflect that he had service in the Army National 
Guard from June 1983 to October 1983, with other periods of 
service with no active duty from October 1981 to June 1983 
and from October 1983 to May 1987.  In his initial claim for 
service connection for PTSD and bipolar disorder, the veteran 
described onset of these conditions in 1981 and reported that 
he was treated in the Reserves.  However, the record does not 
document any attempts to obtain service medical records from 
the veteran's Army National Guard service.  VA has an 
obligation to obtain the relevant service records.  
38 U.S.C.A. § 5103A(b)(1).  

A VA treatment report from January 2002 notes that the 
veteran was to call an individual "to speak about SSD/SSI 
claim."  It is not clear from the record whether the veteran 
had already filed or subsequently filed a claim for Social 
Security disability, and no Social Security Administration 
(SSA) records have been associated with the claims file.  Any 
records regarding a claim for SSD/SSI are potentially 
pertinent to the claims on appeal.  VA is required to obtain 
the SSA records prior to deciding the veteran's claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (pursuant to 
duty to assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

A November 2004 note in the claims file regarding a current 
address for the veteran indicates that he was discharged from 
domiciliary care at 613 in June 2004, and was admitted to 
domiciliary care at 613 again in September 2004 for substance 
abuse, being discharged in November 2004.  The most recent VA 
treatment records associated with the claims file are from 
May 2004 from the Martinsburg VA Medical Center (VAMC).  

As any records of treatment since May 2004 are potentially 
pertinent to the appeal and are within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an exam is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (requiring diagnosis in accordance with the DSM-IV 
criteria); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. 

VA treatment records reflect ongoing diagnoses of and 
treatment for PTSD.  The veteran has reported several 
stressors including being hit in the head by his drill 
instructor and seeing a soldier run over by a tank in Fort 
Hood, Texas.  He has also reported stressors related to 
service in Kuwait during the Persian Gulf War.  The veteran's 
representative has requested verification of the veteran's 
reported stressors of seeing a soldier run over by a tank and 
traumatic events witnessed  in Kuwait, however, neither the 
veteran's Form DD 214 or service personnel records reflect 
any service in Kuwait.  

The veteran's service personnel records do, however, reflect 
service in Fort Hood, Texas from July 1987 to December 1988.  
No attempt has yet been made to obtain credible supporting 
evidence of the alleged stressor of seeing a fellow soldier 
run over by a tank.  Given the above stressor statement, the 
veteran's verified service in Fort Hood, Texas, and his 
diagnosis of PTSD, VA should request credible supporting 
evidence from the JSRRC and ask them to attempt to verify the 
stressor. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims.  

Pursuant to 38 C.F.R. § 3.304(f)(3), this 
letter should also advise him that 
evidence from sources other than the 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the reported 
personal assault stressor, and allow him 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  

This letter should also provide notice on 
the information and evidence needed to 
establish disability ratings and 
effective dates, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Contact the service department or any 
other appropriate agency to obtain any 
service medical records associated with 
any service in the Army National Guard.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific, written, confirmation of that 
fact.  

3.  Obtain from the Social Security 
Administration all records pertinent to 
any claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  

4.  Request all records of VA treatment 
pertinent to PTSD, bipolar disorder, and 
flat feet since May 2004.  

5.  Attempt to contact the veteran and 
request that he provide the following 
information as to each of his stressor 
events:  the dates of the incidents (or 
at least within a 30 day time frame); and 
the names, ranks, and units of assignment 
of all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

6.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  

7.  If and only if an alleged stressor is 
verified, afford the veteran a VA 
psychiatric examination.  The examiner 
should review the claims folder, and note 
such review in the examination report or 
in an addendum.  
The examiner should then provide an 
opinion as to whether the veteran meets 
the criteria for a diagnosis of PTSD, and 
if so, should specify the stressors that 
support the diagnosis.  

If the stressors supporting the diagnosis 
of PTSD involve personal assault in 
service, the examiner should express an 
opinion as to whether evidence of 
behavior changes after service indicates 
that the personal assault occurred.  The 
examiner should provide a rationale for 
all opinions.

8. With the assistance of his 
representative, attempt to contact the 
veteran to determine if he still desires 
a hearing before a Veterans Law Judge.  
All attempts to contact the veteran 
should be documented in the claims file.  

9.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

